Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 04/13/2022 (along with an affidavit for public availability statement, along with an Exhibit A for biological deposits for claimed strains) is duly acknowledged.
Claims 2-4, 6, 7, 9, 10, 12, 13, 15, 16, 25, 32 and 34 have been canceled by applicants.
Claims 1, 5, 8, 11, 14, 17-24, 26-31 and 33 (as currently amended) are pending in this application.
Claims 5, 8, 11, 17-24, 26-31 and 33 were withdrawn as non-elected inventions of groups (II-V).
Claims 1 and 14 (elected invention of Group I, without traverse; directed to “A Candida strain…”) as currently amended are examined on their merits in this office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Francis J. Coffey (attorney of record) on 06/17/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows:
Partial Rejoinder of Withdrawn Claims
Claims 1 and 14 (elected group I) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5, 8, 11, 17-24 and 26-29 (group II, previously withdrawn), directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 30, 31 and 33, directed to the invention(s) of groups (III-V; non-elected without traverse), that were also previously withdrawn, have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 09/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In The Claims
Claim 5 (re-joined, group II), and claims 30, 31 and 33 (non-elected, groups III-V) have been canceled by this Examiner’s amendment.
Claims 1, 8, 11, 14, 17-24 and 26-29 (re-joined, groups I and II) have been allowed by this Examiner’s amendment as discussed below:
Claims 8, 11, 14, 17, 19 and 21 have been specifically amended as follows:
 8 (Rejoined – Currently Amended). The method as claimed in claim [[17]]18, wherein the ratio of xylitol to arabitol is greater than about 2.0 fold.
 11 (Rejoined – Currently Amended). The method as claimed in claim [[17]]18, wherein the ratio of xylitol to arabitol is about 4:1 or more and is higher after 24 hours of fermentation time than 48 hours of fermentation time.
14 (Currently Amended). The Candida strain as claimed in claim 1, wherein the strain has been further modified so as to express an exogenous amylase.
17 (Rejoined- Currently Amended). A method of producing one or more sugar alcohols from a lignocellulosic feedstock, the method comprising: 
fermenting the lignocellulosic feedstock in the presence of the Candida strain as claimed in claim 1, under conditions sufficient to convert a sugar alcohol precursor into one or more sugar alcohols; and 
recovering the sugar alcohols; 
wherein the one or more sugar alcohols comprises xylitol. 
19 (Rejoined- Currently Amended). The method of claim 18, wherein the conversion of a sugar alcohol precursor into XYL2 allele, second XYL2 allele, or both. 
21 (Rejoined- Currently Amended). The method as claimed in claim [[17]] 20, wherein glycerol is not added as a co-substrate or is only added as a minority component relative to maltose.


Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the product, i.e. the specific Candida strains comprising a mutation or deletion in the XYL2 allele(s) as currently claimed (and deposited by applicants with accession number recited in claim 1), are deemed free of prior art, and are not obvious over the Candida strains disclosed in the cited prior art references of record (see office action dated 12/14/2021, and cited references therein, especially Ko et al 2011).  In addition, applicants have demonstrated superior xylitol production on record using the claimed Candida strains (see instant disclosure, Figures 2, 10-12, 13-15, Tables 3-5, for instance).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 8, 11, 14, 17-24 and 26-29 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657